Citation Nr: 9901983	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right shoulder injury.

2.  Entitlement to restoration of a 20 percent disability 
rating for chondromalacia and medial meniscus tear of the 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decision rendered in April 1994 
and December 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota, which 
denied the benefits sought on appeal.  The veteran, who had 
active service from November 1990 to June 1991, with six 
months of prior active duty service and extensive inactive 
service both prior and subsequent to his active service, 
appealed that decision, and the case was forwarded to the 
Board for review.  During the pendency of this appeal, the 
veteran appeared and testified before the undersigned Board 
member at a July 1997 Travel Board hearing.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for the residuals of a right shoulder injury 
sustained during his service in the Persian Gulf War.  He 
further contends that the RO improperly reduced his 
disability rating for chondromalacia and medial meniscus tear 
of the right knee from 20 percent to 10 percent.  The veteran 
maintains that his previous 20 percent disability rating 
should be restored as he experiences pain and discomfort that 
is aggravated by running, going down stairs, kneeling, and 
any heavy physical activity.  The veteran also contends that 
he is likely to develop arthritis as a result of his service-
connected injury to the right knee.  Therefore, a favorable 
determination is requested. 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports service 
connection for the residuals of a right shoulder injury. It 
is also the decision of the Board that the veterans claim of 
entitlement to an increased disability rating for 
chondromalacia and medial meniscus tear of the right knee is 
denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veterans appeal has been obtained by the 
RO.

2.  The evidence supports a finding that the veteran 
currently suffers from the residuals of a right shoulder 
sustained in service.  

3.  The veterans service-connected chondromalacia and right 
medial meniscus tear of the right knee is not shown to be 
productive of dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, or of 
moderate recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The veterans residuals of a right shoulder injury was 
incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).

2.  Restoration of a 20 percent disability rating for 
chondromalacia and medial meniscus tear of the right knee is 
not warranted.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(5) (West 
1991); 38 C.F.R.§§ 3.105(e), 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5259 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for the residuals of a right shoulder 
injury

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Initially, the Board finds that the veteran has submitted a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a). 

The veterans service medical records (SMRs) show that the 
veteran injured his right shoulder while putting up a tent 
during the Persian Gulf War.  The assessment was muscle 
strain/trapezoid.  

Various VA medical records between January 1994 and April 
1995 show that the veteran was examined and treated for a 
right shoulder disability that was characterized as the 
residuals of the injury he sustained during service in the 
Persian Gulf War.  Indeed, the veterans April 1995 VA 
examination report, the most recent medical record in the 
claims file that addresses his right shoulder disability, 
related at length the history of the veterans injury to the 
right shoulder in service, and diagnosed the veteran with 
probable supraspinatus tendinitis that has left him with 
mild residual (emphasis added) chronic pain and discomfort 
with movements that strain the supraspinatus tendon by and 
large.

The medical evidence demonstrates that the veteran presently 
suffers from the residuals of a right shoulder injury 
sustained in service.  The Board concludes that since the 
veteran was treated for his shoulder disability soon after 
service, and consistently thereafter, it is likely that the 
veterans current right shoulder disability was incurred in 
the military.  Therefore, service connection for the 
residuals of a right shoulder disability is warranted.



II. Increased Disability rating for chondromalacia  
and medial meniscus tear of the right knee

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veterans 
claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veterans service medical records, VA 
examination reports, radiology reports, consultation reports, 
and treatment records, private medical records, and the 
veterans written statements.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Pursuant to the ROs April 1994 rating decision, the veteran 
was granted service connection for a right medial meniscus 
tear of the right knee, and assigned the veteran a 
noncompensable disability rating.  By a rating decision 
rendered by the RO later in April 1994, this disability 
rating was increased to 20 percent.  This 20 percent 
disability rating remained in effect until May 1, 1997, as 
determined by the ROs February 1997 rating decision reducing 
the veterans disability rating to 10 percent, after allowing 
for 60 days to have transpired since the RO had proposed the 
reduction in December 1996.  This 10 percent disability 
rating has remained in effect ever since, and this appeal 
follows.

Pursuant to 38 U.S.C.A. § 5112(b)(5) and 38 C.F.R. 
§ 3.105(e), a veterans disability rating may be reduced 
following a proposal setting forth all material facts and 
reasons for such a reduction, provided the veteran is 
afforded 60 days to present additional evidence to show that 
compensation levels payments should be continued at their 
present level.  See also  Smith v. Brown 5 Vet. App. 335, 338 
(1993).  In this case, the veteran was allowed the statutory 
60 days to present evidence, and the RO otherwise properly 
adhered to the regulations applicable to a disability 
reduction in rendering its decision.

Moreover, the application of 38 C.F.R. § 3.344, which applies 
to the reduction of long-established disability ratings, is 
not appropriate because the veterans 20 percent disability 
rating had not been in effect for 5 years or more.  Smith v. 
Brown at 339. 

A November 1996 VA examination report recounted the veterans 
history concerning the injury of, and subsequent treatment 
for, his right knee disability.  The examiner reported that 
he walks about two miles a day on concrete floors, works six 
days a week (averaging 54-60 hours), rides a stationary bike, 
and swims, but no longer jogs.  The veteran complained of 
occasional swelling and rather infrequent locking associated 
with pain that only develops when planting and changing 
direction on his right lower extremity, mild to moderate pain 
in the anterior aspect of the right knee when walking 
upstairs but denies any significant problems when going down 
stairs, and moderate stiffness in the mornings, which is 
relieved by walking downstairs and taking a warm shower.  
Physical examination revealed a normal gait, no edema, and no 
tenderness of the muscle groups surrounding the knee.  There 
was no effusion observed, drawer sign was negative, the 
medial and lateral collateral ligaments were stable, although 
there was mild tenderness in the right quadriceps muscle 
tendon and over the medial joint margin.  There was no pain 
or grinding-like sensation in the right knee on passive and 
active range of motion testing.   There was some clicking 
with squatting and standing, and on flexion and extension.  
Range of motion was 0-110 degrees for flexion and 110-0 
degrees for extension.  X-rays of the right knee were 
described as normal and the diagnosis was chondromalacia, 
right knee, status post right knee arthroscopy.  

An April 1997 examination report of a private physician, 
David W. Boyer, M.D., opined that the veteran had a permanent 
partial anatomic impairment of 10% with a likelihood of 
developing arthritis over the long-term.  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VAs 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veterans chondromalacia and medial meniscus tear of the 
right knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (1998), which provides for a 10 percent disability 
rating for [c]artilage, semilunar, removal of, 
symptomatic, which is the maximum rating available under 
this diagnostic code.

The Board has also considered Diagnostic Codes 5256, 5257, 
5258, 5260, 5261, and 5262 as they are relevant to the 
veterans right knee disability and provide for evaluations 
higher than 10 percent.  However, none of these Diagnostic 
Codes are applicable because the medical evidence does not 
show that the veterans right knee has the following: 
ankylosis; moderate recurrent subluxation or lateral 
instability; semilunar dislocated cartilage with frequent 
episodes of locking pain, and effusion into the joint; any 
compensable limitation of motion; or impairment of the tibia 
or fibula accompanied by nonunion or malunion.

The Board also notes that 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5010 are not for application as there is no evidence of 
arthritis currently, by X-ray evidence or otherwise.  
Although the examination report of Dr. Boyer suggests that 
the veteran may develop arthritis in the right knee over the 
long-term - and the veteran contends this factor entitles him 
to a higher disability rating - the veteran is advised that 
he may apply for a higher disability rating if, and when, 
arthritis of the right knee develops.

The Board finds that while 38 C.F.R. §§ 4.40 and 4.45 are for 
application here, there is no objective evidence of 
pathology, disuse atrophy, incoordination on use, weakness, 
or painful motion such that a rating in excess of 10 percent 
is warranted under these regulations.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  That is, while the veterans right 
knee is symptomatic, including some tenderness and pain on 
use, there is no clinical indication that his symptoms result 
in any additional functional limitation to a degree that 
would support a rating in excess of 10 percent. 

In reaching this decision, the Board has considered the 
history of the veterans disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding of 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that the veteran has not shown that 
his right knee disability has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).












ORDER

Service connection for the residuals of a right shoulder 
injury is warranted.

Restoration of a 20 percent disability rating for the 
veterans service-connected chondromalacia and medial 
meniscal tear of the right knee, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals. 


- 2 -
